Title: From Alexander Hamilton to the President and Directors of the Bank of the United States, [21 December 1791]
From: Hamilton, Alexander
To: President and Directors of the Bank of the United States


[Treasury Department, December 21, 1791. The description of this letter in the dealer’s catalogue reads: “On banking matters and suggesting that they give ‘such information as you can prudently impart to enable them [the Collectors of Impost and tonnage throughout the United States] to detect counterfeits which may be offered them.’” Letter not found.]
